UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
IN RE: APPLICATION FOR AN                                                    ORDER
EXTENSION OF NON-DISCLOSURE
ORDER TO INSTAGRAM INC.                                                      18-MC-1504 (PK)
----------------------------------------------------------------------X      19-MC-1536 (JO)

James Orenstein, Magistrate Judge:

         On June 12, 2019, I issued an order directing subpoena recipient Instagram Inc.

("Instagram") to submit a brief setting forth its position on the validity of the application of the non-

disclosure provision of 18 U.S.C. § 2705(b) specifically to the circumstances of a grand jury

subpoena. Docket Entry ("DE") 2. While the overall docket for this matter is properly kept under

seal to maintain the secrecy of matters occurring before a grand jury, see Fed. R. Crim. P. 6(e)(2),

nothing in my order revealed any facts about either the subpoena issued to Instagram's corporate

parent or the underlying grand jury investigation. Moreover, the issue as to which I seek Instagram's

views is a purely legal one that requires no discussion of any matter occurring before the grand jury,

and that is likely to arise in future cases. As a result, while there is no cognizable prejudice that

openly litigating this matter will cause to anyone, there are a host of good reasons to resolve the legal

issue on the public record. See, e.g., Matter of Leopold to Unseal Certain Elec. Surveillance Applications &

Orders, 300 F. Supp. 3d 61, 79-80 (D.D.C.), reconsideration denied, 327 F. Supp. 3d 1 (D.D.C. 2018).

         I therefore respectfully direct the Clerk to open a new miscellaneous docket with the same

caption as this one, not under seal, and to file on that public docket the following items: a redacted

copy of the government's original application, DE 1; 1 a copy of my order of June 12, 2019, DE 2;



1
  Nothing in the text of the application itself reveal any specific information about matters occurring
before the grand jury or the underlying investigation. The application includes as attachments a
proposed extension order and the court's original non-disclosure order, each of which likewise
reveals no such information, and the underlying subpoena. The latter attachment should be redacted
in its entirety in the version filed on the public docket.
and a copy of this order. I further respectfully direct Instagram to file its brief, due by June 26, 2019,

on the public docket, and ask the Clerk thereupon to file a copy on this sealed docket. Finally, I

invite the government to file a response to Instagram's submission, if it chooses to do so, by July 10,

2019. If either Instagram or the government believes that some parts of its submission should

properly be sealed, it may file an unredacted copy under seal on both this docket and the public

docket, and an unsealed redacted version on the public docket.

        SO ORDERED.

Dated: Brooklyn, New York
       June 12, 2019
                                                                         _     /s/
                                                                         James Orenstein
                                                                         U.S. Magistrate Judge




                                                    2
